

 
PURCHASE AGREEMENT,
 
dated as of July 29, 2005,
 
between
 
BRAND INTERMEDIATE HOLDINGS, INC.,
 
as the Company,
 
and
 
the Persons Listed on Schedule I Hereto,
 
as the Initial Purchasers,
 
for Preferred Stock
 



--------------------------------------------------------------------------------





ARTICLE I
DEFINITIONS
1
SECTION 1.1.
Defined Terms
1
SECTION 1.2.
Use of Defined Terms
8
SECTION 1.3.
Cross References
8
SECTION 1.4.
Accounting and Financial Determinations
9



ARTICLE II
PURCHASE AND SALE OF PREFERRED STOCK
9
SECTION 2.1.
Purchase Commitment
9
SECTION 2.2.
Closing
9



ARTICLE III
CONDITIONS TO CLOSING
9
SECTION 3.1.
Initial Purchaser’s Conditions
9
SECTION 3.2.
Company’s Conditions
11



ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
12
SECTION 4.1.
Organization, Power, Authority, etc
12
SECTION 4.2.
Due Authorization
12
SECTION 4.3.
Validity, etc
12
SECTION 4.4.
Financial Information
12
SECTION 4.5.
Company Assets and Liabilities; Material Adverse Effect
12
SECTION 4.6.
Undisclosed Liabilities
13
SECTION 4.7.
Litigation, etc.
13
SECTION 4.8.
Capitalization
13
SECTION 4.9.
Government Regulation
13
SECTION 4.10.
Title to Properties
13
SECTION 4.11.
Material Contracts
14
SECTION 4.12.
Patents, Trademarks, etc.
14
SECTION 4.13.
Taxes
14
SECTION 4.14.
Employee Benefits; ERISA
15
SECTION 4.15.
Environmental Matters
16
SECTION 4.16.
Subsidiaries, etc.
17
SECTION 4.17.
Disclosure
17



 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE INITIAL PURCHASERS
18
SECTION 5.1.
Organization; Authority
18
SECTION 5.2.
Authorization; No Conflicts
18
SECTION 5.3.
Consents and Approvals
18
SECTION 5.4.
No Brokers or Finders
18
SECTION 5.5.
Legal Proceedings
18
SECTION 5.6.
Private Offering
19
SECTION 5.7.
Accredited Investor
19
SECTION 5.8.
Restriction on Resale
19
SECTION 5.9.
Due Diligence
19
SECTION 5.10.
 
Source of Funds
 
19
 

 
 
-2-

--------------------------------------------------------------------------------


 
ARTICLE VI
COVENANTS
20
SECTION 6.1.
Compliance with Laws
21
SECTION 6.2.
Inspection Rights
21
SECTION 6.3.
Limitations on Restrictions on Distributions from Subsidiaries
21
SECTION 6.4.
Limitations on Transactions with Affiliates
21
SECTION 6.5.
Limitations on Line of Business
22
SECTION 6.6.
Financial Statements
22
SECTION 6.7.
Restricted Payments
23
SECTION 6.8.
Amendments
24



 
ARTICLE VII
EVENTS OF NONCOMPLIANCE
24
SECTION 7.1.
Events of Noncompliance
24
SECTION 7.2.
Remedies
25



 
ARTICLE VIII
MISCELLANEOUS
25
SECTION 8.1.
Waivers, Amendments, etc.
25
SECTION 8.2.
Notices
26
SECTION 8.3.
Indemnification; Expenses, etc.
26
SECTION 8.4.
Severability
27
SECTION 8.5.
Headings
27
SECTION 8.6.
Counterparts
27
SECTION 8.7.
Entire Agreement
27
SECTION 8.8.
Governing Law; Jurisdiction
27
SECTION 8.9.
Notices
28
SECTION 8.10.
Waiver of Jury Trial
29
SECTION 8.11.
Successors and Assigns; Permitted Transfers
29
SECTION 8.12.
Confidentiality
30
SECTION 8.13.
Parties in Interest
30
SECTION 8.14.
Severalty of Obligations
31
SECTION 8.15.
Survival of Representations and Warranties
31
SECTION 8.16.
Independence of Covenants
31
SECTION 8.17.
Further Assurances
31
SECTION 8.18.
Specific Performances; Remedies
31



 




-3-

--------------------------------------------------------------------------------




PURCHASE AGREEMENT
 
THIS PURCHASE AGREEMENT, dated as of July 29, 2005, between BRAND INTERMEDIATE
HOLDINGS, INC., a Delaware corporation (the åCompany") and the Persons listed on
Schedule I hereto (each, together with their Affiliates, being an "Initial
Purchaser", and collectively, the "Initial Purchasers").
 
W I T N E S S E T H:
 
WHEREAS, the Company has authorized the sale to the Initial Purchasers, and the
Initial Purchasers are willing severally (but not jointly) on the terms and
conditions hereinafter set forth (including Article III) to purchase on the
Closing Date the Preferred Stock set forth on Schedule I hereto;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.1.   Defined Terms. The following terms (whether or not italicized)
when used in this Agreement, or any of the Schedules hereto, including the
preamble and recitals hereto, shall, except where the context otherwise
requires, have the following meanings (such meanings to be equally applicable to
the singular and plural forms thereof):
 
"Acquisition" means the acquisition of substantially all of the assets and the
assumption of certain of the liabilities of Aluma pursuant to the Asset Purchase
Agreement.
 
"Affected Holder" has the meaning ascribed to such term in Section 6.8.
 
"Affiliate" means, with respect to any Person, any other Person controlling,
controlled by or under common control with such Person. For purposes of the
immediately preceding sentence, the term "control" (including, with correlative
meanings, the terms "controlling," "controlled by" and "under common control
with"), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through ownership or voting securities, by
contract or otherwise.
 
"Agreement" means, on any date, this Purchase Agreement as originally in effect
and as thereafter from time to time amended, supplemented or otherwise modified
in accordance with the terms hereof and in effect on such date.
 
"Aluma" means Aluma Enterprises, Inc., a corporation organized under the laws of
Canada.
 
"Applicable Law" means, relative to any Person, (x) all provisions of laws,
statutes, ordinances, rules, regulations, requirements, restrictions, permits,
certificates or orders of any Governmental Authority applicable to such Person
or any of its assets or property and (y) all judgments, injunctions, orders and
decrees of all courts and arbitrators in proceedings or actions in which such
Person is a party or by which any of its assets or properties are bound.
 

-4-

--------------------------------------------------------------------------------


 
"Approval" means, relative to any Person, each consent, waiver, approval, order,
or authorization of, or registration or filing with, or notification to any
Governmental Authority required on the part of the Company in connection with
the execution and delivery of this Agreement or the compliance by the Company
with any of the provisions hereof or thereof, except for (i) the filing of the
Restated Certificate with the Secretary of State of the State of Delaware and
appropriate documents with the relevant authorities of other states in which the
Company or any of its Subsidiaries does business; (ii) such filings and
approvals as may be required by any Federal and/or state securities laws; and
(iii) Approvals which if not obtained would not reasonably be expected to have a
Material Adverse Effect.
 
"Asset Purchase Agreement" means the asset purchase agreement, dated as of May
19, 2005, among Brand Services and Aluma.
 
"Bankruptcy Law" is defined in Section 7.1(e).
 
"Brand Services" means Brand Services, Inc., a Delaware corporation.
 
"Brand Services Capital Contribution" means the contribution of $30,000,000 to
the capital of Brand Services by the Company on the date hereof.
 
"Brand Services Capital Contribution Documents" means each of the agreements,
documents and instruments executed in connection with the Brand Services Capital
Contribution.
 
"By-laws" means the By-laws of the Company, as amended, amended and restated or
otherwise modified from time to time.
 
"Business Day" means any day, excluding, however, a Saturday, Sunday and each
legal holiday on which banks are authorized or required to close in New York,
New York.
 
"Capital Stock" means, relative to any Person, any and all shares, partnership
or membership interests, participations, rights or other equivalents (however
designated) of corporate stock, including (w) capital shares of such Person
(whether voting or non-voting), (x) if such Person is a partnership, capital
partnership interests (whether general or limited), (y) any other indicia of
ownership of such Person and (z) all warrants, options, purchase rights,
conversion or exchange rights, voting rights, calls or any claims of any
character with respect thereto.
 
"Closing" is defined in Section 2.2.
 
"Closing Date" means July 29, 2005.
 
"Closing Documents" is defined in Section 3.1(b)(iii).
 
"Closing Financial Statements" means (i) the audited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of each of
the Company, Brand Services and Aluma for the fiscal year ended December 31,
2004 and (ii) the unaudited consolidated balance sheets and related statements
of income, stockholders’ equity and cash flows of each of the Company, Brand
Services and Aluma for each subsequent fiscal quarter ended 45 days before the
Closing Date.
 
"Code" means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 
"Company" is defined in the preamble.
 
"Company Intellectual Property Rights" is defined in Section 4.12(c).
 

-5-

--------------------------------------------------------------------------------



"Disclosure Schedule" means Schedule II hereto.
 
"Employee Benefit Plan" means all "employee benefit plans" (as defined in
Section 3(3) of ERISA) and all severance pay, vacation pay, awards, salary
continuation, sick leave, retirement or deferred compensation, retention, change
in control, bonus or other incentive compensation, stock or other equity-related
award, restricted stock, stock purchase, stock option, phantom stock, employee
loan programs, insurance or hospitalization or fringe benefit programs,
arrangements or practices as to which the Company or any of its Subsidiaries has
any obligation or liability (contingent or otherwise) other than any
Multiemployer Plan.
 
"Environmental Law" means any applicable foreign, federal, state or local
statute, regulation, ordinance, court order or decision or other legal
requirement in effect as of the Closing relating to the protection of human
health from pollution, the environment or natural resources, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act (42 U.S.C. § 9601 et seq.), the Hazardous Materials Transportation Act (49
U.S.C. § 5101 et seq.), the Resource Conservation and Recovery Act (42 U.S.C.
§ 6901 et seq.), the Emergency Planning and Community Right to Know Act
(42 U.S.C. § 11001 et seq.), the Safe Drinking Water Act (41 U.S.C. § 300f et
seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42
U.S.C. § 7401 et seq.) the Toxic Substances Control Act (15 U.S.C. § 2601 et
seq.), and the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
§ 136 et seq.), and the regulations promulgated pursuant thereto.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
 
"ERISA Affiliate" means, with respect to any Person, any trade or business
(whether or not incorporated) which is treated as a single employer with such
Person under Section 4001(b)(1) of ERISA.
 
"Event of Noncompliance" is defined in Section 7.1.
 
"Exempt Affiliate Transactions" means the transactions (a) related to the sale
and issuance of the Preferred Stock contemplated hereby (including, without
limitation, the payment of related fees and expenses and (b) set forth on
Schedule III hereto.
 
"Financial Statements" is defined in Section 4.4.
 
"Financing Documents" shall mean the Senior Financing Documents, the Senior
Subordinated Note Financing Documents and any other contract, agreement or
instrument pursuant to which any Funded Indebtedness of the Company or any of
its Subsidiaries is issued or governed, as subsequently amended or otherwise
modified.
 
"F.R.S. Board" means the Board of Governors of the Federal Reserve System or any
successor thereto.
 
"Funded Indebtedness" means, without duplication, (a) indebtedness for borrowed
money, (b) obligations evidenced by notes, bonds, debentures or other similar
instruments, (c) obligations relating to the deferred purchase price of property
or services (other than trade payables incurred in the ordinary course of
business), (d) obligations as lessee under leases that have been or should be
recorded as capital leases in accordance with GAAP, (e) all obligations under
letters of credit (other than undrawn letters of credit), surety or performance
bonds or similar instruments (other than relating to trade payables incurred in
the ordinary course of business or other customary ordinary course liabilities
such as in connection with workers’ compensation insurance funds),
(f) indebtedness of any Person secured by a Lien on property owned or being
purchased by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse (provided that, to
the extent such indebtedness is limited in recourse to the assets securing such
indebtedness, the amount of such indebtedness shall be limited to the amount of
the fair market value of such assets), (g) obligations under direct or indirect
guaranties in respect of indebtedness or obligations of others of the kind
referred to in clauses (a) through (f) above, and (h) accrued but unpaid
interest, fees, penalties and the like outstanding in respect of any of the
foregoing; provided, however, that Funded Indebtedness shall not include (w)
indebtedness, whether evidenced by notes or otherwise, of the Company to any of
its Subsidiaries or of any such Subsidiary to the Company or to another
Subsidiary of the Company.
 

-6-

--------------------------------------------------------------------------------



 
"GAAP" is defined in Section 1.4.
 
"Governmental Authority" means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether federal, state, local or
foreign, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).
 
"Hazardous Material" means any form of substance, material, waste or other
matter which is defined, characterized or regulated under any Environmental Law
as "hazardous," "toxic," "a contaminant," "a pollutant," "carcinogenic," or
words of similar meaning or effect, including, without limitation, petroleum and
its by-products, asbestos and polychlorinated biphenyls.
 
"herein", "hereof", "hereto", "hereunder" and similar terms contained in this
Agreement refer to this Agreement as a whole and not to any particular Article,
Section, paragraph or provision of this Agreement.
 
"Holder" means any holder of Preferred Stock.
 
"including" means including without limiting the generality of any description
preceding such term.
 
"Indemnitee" is defined in Section 8.3(b).
 
"Initial Purchaser" is defined in the preamble.
 
"Institutional Investor" means (a) any original purchaser of Preferred Stock and
(b) any commercial bank, trust company, savings and loan association or other
financial institution, any pension fund, any investment company, any insurance
company, any broker or dealer or any similar financial institution or entity,
regardless of legal form, which would qualify as a "qualified institutional
advisor" under Rule 144A of the Securities Act of 1933, as amended.
 
"Intellectual Property Rights" means any and all rights under trademark
(including service marks), trade name, patent, trade secret, know-how, copyright
law or any other statutory provision or common law doctrine.
 
"Knowledge of the Company" or the "Company’s Knowledge" means, at any time and
relative to any matter, the actual knowledge which any director or officer of
the Company would have (x) for purposes of all matters pertaining to the Company
and its Subsidiaries, based upon the negotiation and delivery of the Transaction
Documents to which the Company is a party and the consummation of the
transactions described therein, and (y) for any other purpose, based on the
actual knowledge of such authorized officer or director.
 
"Liabilities" is defined in Section 4.6.
 
"Lien" means any lien, pledge, mortgage, deed or trust, security interest,
charge, claim, option (including any right of first refusal or the like),
restriction on transfer or any other encumbrance of any kind or nature
whatsoever, including, without limitation, any agreement to give any of the
foregoing in the future.
 
"Material Adverse Effect" means (a) a material adverse effect upon the business,
results of operations, properties, operations, assets or condition (financial or
otherwise) of the Company and its Subsidiaries (taken as a whole) or (b) the
material impairment of the ability of the Company to perform its obligations
hereunder.
 
"Material Contract" means any contract, agreement, indenture, note, bond, loan,
instrument, lease, commitment or other arrangement or agreement, whether oral or
written, to which the Company or any of its Subsidiaries is a party and which
either (a) require payments by, or upon a breach thereof would result in
Liability of, the Company or any of its Subsidiaries in excess of $1,000,000 or
(ii) which (A) in the year ended December 31,  2004 generated or (B) is expected
to generate in any fiscal year thereafter, revenues to the Company or any of its
Subsidiaries (including rental, licensing or similar revenues) in excess of
$1,000,000.
 

-7-

--------------------------------------------------------------------------------



 
"Multiemployer Plan" means all multiemployer plans within the meaning of Section
3(37) of ERISA as to which the Company or any of its Subsidiaries, or any of
their respective ERISA Affiliates, has any obligation or liability (contingent
or otherwise).
 
"or" is not exclusive.
 
"Owned Property" is defined in Section 4.10.
 
"Parent" means Brand Holdings, LLC, a Delaware limited liability company and the
parent of the Company.
 
"Patriot Act" means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended and supplemented from time to time.
 
"Patriot Act Disclosures" means all documentation and other information which
any Holder reasonably requests in order to comply with its ongoing obligations
under applicable "know your customer" and anti-money laundering rules and
regulations, including the Patriot Act.
 
"Permit" means any license, franchise, permit or other similar authorization of
any Governmental Authority.
 
"Permitted Exceptions" means (i) statutory liens for current Taxes, assessments
or other governmental charges not yet due and payable or the amount or validity
of which is being contested in good faith by appropriate proceedings, provided
an appropriate reserve has been established therefor in accordance with GAAP;
(ii) mechanics’, carriers’, workers’, repairers’, and similar Liens arising or
incurred in the ordinary course of business consistent with past practice for
sums not yet due and payable or the amount or validity of which is being
contested in good faith by appropriate proceedings, provided an appropriate
reserve has been established therefor in accordance with GAAP; (iii) zoning,
entitlement and other land use regulations by any Governmental Authority;
(iv) Liens securing Funded Indebtedness, including Funded Indebtedness
outstanding under, or permitted by, the Financing Documents; and (v) such other
imperfections in title, charges, easements, restrictions and encumbrances
incurred in the ordinary course of business and not incurred in connection with
the incurrence of any Funded Indebtedness, which do not materially detract from
the value of or materially interfere with the present or intended use of any
property or asset subject thereto or affected thereby.
 
"Person" means any natural person, corporation, firm, association, partnership,
limited liability partnership, limited liability company, unincorporated
organization, government, trust, governmental agency or any other entity,
whether acting in an individual, fiduciary or other capacity.
 
"Preferred Stock" is defined in Section 2.1 of this Agreement.
 
"PTE" is defined in Section 5.10(a).
 
"Purchase Price" is defined in Section 2.2.
 
"QPAM Exemption" means Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor.
 
"Requisite Holders" means, as of any date of determination, holders of at least
a majority of the issued and outstanding Preferred Stock at such time.
 

-8-

--------------------------------------------------------------------------------


 
"Restated Certificate" means, the Second Amended and Restated Certificate of
Incorporation of the Company, in substantially the form of Exhibit A. .
 
"SEC" means the Securities and Exchange Commission.
 
"Securities Act" means the Securities Act of 1933, as amended.
 
"Senior Financing Documents" shall mean the Senior Loan Agreement and each other
Loan Document (as defined in the Senior Loan Agreement).
 
"Senior Loan Agreement" shall mean that certain Amended and Restated Credit
Agreement, dated as of July 29, 2005, among Brand Services, Credit Suisse,
JPMorgan Chase Bank, N.A. and the lenders listed therein.
 
"Senior Subordinated Note Financing Documents" shall mean, collectively, (i) the
Indenture, dated as of October 16, 2002, between Brand Services and The Bank of
New York Trust Company of Florida, N.A., in respect of the 12% Senior
Subordinated Notes due 2012 issued by Brand Services; and each of the
Registration Rights Agreement (as defined in such Indenture) and the Purchase
Agreement, among Brand Services, Credit Suisse and J.P. Morgan Securities Inc.,
as the initial purchasers of such Senior Subordinated Notes and (ii) the
Indenture, dated as of October 16, 2002, between the Company and The Bank of New
York Trust Company of Florida, N.A., in respect of the 13% Senior Subordinated
Payment-In-Kind Notes due 2013 issued by the Company and the Purchase Agreement,
among the Company, the Parent, and each of the JPMP Holders (as defined
therein), other than JP Morgan Partners, LLC, as the initial purchasers of such
Payment-In-Kind Senior Subordinated Notes.
 
"Significant Holder" means (i) each Holder which is an Initial Purchaser and
(ii) each other Holder holding Preferred Stock having an aggregate Liquidation
Value (as defined in the Restated Certificate) of at least $9,000,000.
 
"Significant Subsidiary" means any Subsidiary of the Company which would qualify
as a "Significant Subsidiary" pursuant to Section (w) of Regulation S-X of the
Securities Act of 1933, as amended.
 
"Source" is defined in Section 5.10.
 
"Subsidiary" means, relative to any specified Person, any other Person of which
a majority of the outstanding voting securities or other voting equity interests
are owned, directly or indirectly, by such specified Person; for purposes of
clarification, unless otherwise expressly provided or the context otherwise
requires, the term "Subsidiary" shall be deemed to be a reference to a
Subsidiary of the Company.
 
"Tax" means (a) all federal, state, local or foreign taxes, charges, fees,
imposts, levies or other assessments, including, without limitation, all income,
gross receipts, capital, sales, use, ad valorem, value added, transfer,
franchise, profits, inventory, capital stock, license, withholding, payroll,
employment, windfall profits, real or personal property, social security (or
similar), unemployment, excise, severance, stamp, occupation and estimated
taxes, customs, duties, fees, assessments and charges of any kind whatsoever and
(b) all interest, penalties, fines, additions to tax or additional amounts
imposed by any taxing authority in connection with any item described in
clause (a).
 
"Tax Return" means all returns, declarations, reports, estimates, information
returns and statements required to be filed in respect of any Taxes.
 
"Transactions" means, collectively, the transactions contemplated by this
Agreement, the Brand Services Capital Contribution Documents, the Asset Purchase
Agreement and the Senior Financing Documents.
 

-9-

--------------------------------------------------------------------------------



"Transaction Documents" means this Agreement, the Asset Purchase Agreement, the
Senior Financing Documents, the Brand Services Capital Contribution Documents
and each other agreement executed in connection therewith, in each case, as
amended, supplemented, amended and restated or otherwise modified from time to
time.
 
"Transaction Fee" means a fee paid to JPMorgan Partners or one of its Affiliates
in an amount not to exceed $600,000.
 
"2004 Balance Sheet" is defined in Section 4.6.
 
SECTION 1.2.   Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in the Disclosure Schedule or any notice or
other communication delivered from time to time in connection with this
Agreement.
 
SECTION 1.3.   Cross References. Unless otherwise specified, references in this
Agreement to any Article or Section are references to such Article or Section of
this Agreement, and unless otherwise specified, references in any Article,
Section or definition to any item or clause are references to such item or
clause of such Article, Section or definition.
 
SECTION 1.4.   Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used herein shall be interpreted, all accounting
determinations and computations hereunder or thereunder for periods after the
Closing Date shall be made and all financial statements required to be delivered
hereunder or thereunder shall be prepared, in accordance with generally accepted
accounting principles (subject, however, in the case of financial information as
at the close of any period other than a Fiscal Year, to the absence of footnotes
and normal year-end adjustments) as in effect on the date hereof consistently
applied in the United States of America for all applicable periods ("GAAP").
 
 
ARTICLE II
 
PURCHASE AND SALE OF PREFERRED STOCK
 
SECTION 2.1.   Purchase Commitment. Each Initial Purchaser hereby agrees,
subject, however, to the terms and conditions of this Agreement (including
Article III), to purchase from the Company, and the Company hereby agrees to
sell to each such Initial Purchaser, at the Closing the number of shares of
Series A Preferred Capital Stock (collectively, the "Preferred Stock") set forth
opposite such Initial Purchaser’s name on Schedule I for the aggregate purchase
price also set forth opposite such Initial Purchaser’s name on such Schedule I.
 
SECTION 2.2.   Closing. The purchase of the Preferred Stock hereunder shall take
place at a closing (the "Closing") at the offices of Mayer, Brown, Rowe & Maw
LLP, 1675 Broadway, New York, NY 10019, at 10:00 a.m., local time, on the
Closing Date. At the Closing, the Company will deliver to each Initial Purchaser
such amount of Preferred Stock set forth opposite each such Initial Purchaser’s
name on Schedule I against payment by each Initial Purchaser to the capital of
the Company of cash in the amount set forth opposite each such Initial
Purchaser’s name on Schedule I hereto (the "Purchase Price").
 
 
ARTICLE III
 
CONDITIONS TO CLOSING
 
SECTION 3.1 Initial Purchaser’s Conditions. The obligations of each Initial
Purchaser to consummate the transactions contemplated by this Agreement are
subject to the fulfillment prior to, at or concurrently with the Closing, of all
of the following conditions:
 
(a)   Organization Documents and Good Standing Certificates. Each Initial
Purchaser shall have received:
 
-10-

--------------------------------------------------------------------------------


(i)   a copy of the Restated Certificate, certified by the Secretary of State of
the State of Delaware, dated not more than twenty (20) days prior to the Closing
Date; and
 
(ii)   a certificate of good standing for the Company from the Secretary of
State of the State of Delaware, dated not more than twenty (20) days prior to
the Closing Date.
 
(b)   Officer’s Certificate. Each Initial Purchaser shall have received a
certificate, dated the Closing Date, of the Secretary or Assistant Secretary of
the Company in the form of Exhibit B:
 
(i)   attaching a true and complete copy of the Restated Certificate and the
By-laws;
 
(ii)   certifying that the Restated Certificate and the By-laws are in full
force and effect;
 
(iii)   certifying (A) as to the name, titles and true signatures of the
officers of the Company authorized to sign this Agreement and all of the
agreements, instruments and documents relating hereto and thereto (collectively,
this Agreement, the Restated Certificate and all such other agreements,
instruments and documents being, the "Closing Documents"), (B) that attached
thereto is a true, accurate and complete copy of the resolutions of the Board of
Directors (or equivalent) of the Company, duly adopted at a meeting or by
unanimous written consent of such Board of Directors, authorizing the execution,
delivery and performance of the Closing Documents, and that such resolutions
have not been amended, modified, revoked or rescinded, are in full force and
effect and are the only resolutions of the Board of Directors or any committee
thereof relating to the subject matter thereof, (C) that the Closing Documents
are in the form approved by its Board of Directors in the resolutions referred
to in clause (B) above and (D) that the shareholders of the Company have
approved the adoption of the Restated Certificate;
 
(iv)   certifying that all conditions to funding under the Senior Financing
Documents have been satisfied in all material respects; and
 
(v)   certifying as to the satisfaction of the conditions set forth in
clause (c) below.
 
(c)   Representations and Warranties; Satisfaction of Conditions. The
representations and warranties of the Company contained in Article IV hereof and
in the other Closing Documents shall be true on and as of the Closing Date, in
all material respects, both before and immediately after giving effect to the
transactions contemplated hereby; and the Company shall have performed all
agreements and satisfied all conditions required under this Agreement and the
other Closing Documents to be performed or satisfied by it on or before the
Closing Date.
 
(d)   Patriot Act Disclosures. Each Initial Purchaser shall have received all
Patriot Act Disclosures requested by it prior to execution of this Agreement.
 
(e)   Fees and Expenses. The Company shall have paid the reasonable fees,
charges and disbursements of special counsel to the Initial Purchasers that are
due in connection with this Agreement.
 
(f)   Sale of Preferred Stock. The Company shall have sold to all of the Initial
Purchasers the Preferred Stock to be purchased by them at the Closing and shall
have received payment in full therefor.
 

-11-

--------------------------------------------------------------------------------




(g)   Consummation of the Transactions. The Acquisition and the other
Transactions shall be consummated simultaneously with the consummation of the
purchase of the Preferred Stock pursuant to Section 2.1 in accordance with
Applicable Law and the Asset Purchase Agreement, without waiver or amendment of
any provision thereof that could materially adversely affect the interests of
any Initial Purchaser; and the Initial Purchasers shall be reasonably satisfied
with the capitalization, structure (legal and otherwise) and equity ownership of
the Company and Brand Services after giving effect to the Transactions. The
Initial Purchasers shall have received duly executed and delivered copies of the
Asset Purchase Agreement, all documents related thereto and all opinions
delivered in respect of the foregoing, in each case, in form and substance
satisfactory to the Initial Purchasers.
 
(h)   Closing Financial Statements. The Initial Purchasers shall have received
the Closing Financial Statements.
 
(i)   Material Adverse Effect. The Initial Purchasers shall be satisfied that
there has been no Material Adverse Effect since December 31, 2004.
 
(j)   Authorizations. All requisite material Governmental Authorities and third
parties shall have approved or consented to each of the Transactions and the
other transactions contemplated hereby to the extent required, all applicable
appeal periods shall have expired and there shall be no litigation,
governmental, administrative or judicial action that has restrained or prevented
any of the Transactions.
 
(k)   Documents. The Initial Purchasers shall have received full and complete
copies of all of the following, each duly executed and delivered by the party or
parties thereto: (1) the Senior Financing Documents and the other Transaction
Documents, and (2) such other agreements, instruments, certificates and
documents as such Initial Purchaser may reasonably request.
 
SECTION 3.2.   Company’s Conditions. The obligations of the Company to
consummate the transactions contemplated by this Agreement are subject to the
fulfillment prior to, at or concurrently with the Closing, of all of the
following conditions:
 
(a)   Payment of the Purchase Price. Each Initial Purchaser shall have paid its
Purchase Price for its Preferred Stock to the Company by means of wire transfer
of immediately available funds to such account as the Company may designate in
writing to such Initial Purchasers at least one (1) Business Day prior to the
Closing (or such lesser period of time as the Company may consent to in
writing).
 
(b)   Transaction Documents. The Company shall be satisfied that all
transactions contemplated by or in connection with the Transaction Documents
shall have been consummated in accordance with the terms thereof.
 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
To induce each Initial Purchaser to enter into this Agreement and to purchase
the Preferred Stock to be purchased by each such Initial Purchaser hereunder,
the Company represents and warrants as follows (and, for all purposes of this
Agreement, all of such representations and warranties shall be understood to be
made by the Company on (and only on) the date of execution and delivery of this
Agreement by the Company and the Closing Date).
 

-12-

--------------------------------------------------------------------------------



SECTION 4.1.   Organization, Power, Authority, etc. The Company is a corporation
validly organized and existing and in good standing under the laws of the
jurisdiction of its incorporation and has full power and authority and holds all
requisite Approvals to own and hold its property and to conduct its business
substantially as currently conducted by it. The Company has full power and
authority to enter into and perform its obligations under this Agreement and the
Restated Certificate and to issue the Preferred Stock to be issued by it
hereunder.
 
SECTION 4.2.   Due Authorization. The execution and delivery by the Company of
this Agreement, the performance by the Company of its obligations hereunder and
under the Restated Certificate, and the issuance of the Preferred Stock by the
Company hereunder have been duly authorized by all necessary action, do not and
will not require any Approval, do not and will not conflict with, result in any
violation of, or create any Lien under, any provision of the Restated
Certificate, the By-laws or any Applicable Law or any agreement or instrument to
which the Company is a party or may otherwise be bound.
 
SECTION 4.3.   Validity, etc. This Agreement and the Restated Certificate
constitute the legal, valid and binding obligations of the Company enforceable
against the Company in accordance with their respective terms, subject, however,
as to enforcement only, to bankruptcy, insolvency, reorganization, moratorium or
similar laws at the time in effect affecting the enforceability of the rights of
creditors generally.
 
SECTION 4.4.   Financial Information. Each of the financial statements together
with the related notes (the "Financial Statements") included in Brand Services’
Annual Reports on Form 10-K for the fiscal years ended December 31, 2002,
December 31, 2003 and December 31, 2004, as amended (a) complied as to form in
all material respects, as of its date of filing with the SEC, with all
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, (b) were prepared in accordance with GAAP as in
effect on the date thereof and (c) fairly present in all material respects in
conformity with GAAP as in effect on the date thereof the consolidated financial
position of Brand Services and its consolidated Subsidiaries as of and at the
dates indicated in such Form 10-Ks, and the consolidated results of operations
and the consolidated cash flows of Brand Services and its consolidated
Subsidiaries for the periods specified in such Form 10-Ks.
 
SECTION 4.5.   Company Assets and Liabilities; Material Adverse Effect. The
Company’s only asset is the Capital Stock of Brand Services. At all times prior
to the Closing, the Company carried on no business or operations other than
holding the Capital Stock of Brand Services. There has been no Material Adverse
Effect since December 31, 2004.
 
SECTION 4.6.   Undisclosed Liabilities. Except as would not reasonably be
expected to result in a Material Adverse Effect, neither Brand Services nor any
of its Subsidiaries has any indebtedness, obligations or liabilities of any kind
(whether accrued, absolute, contingent or otherwise, and whether due or to
become due) (collectively, "Liabilities") that would have been required to be
reflected in, reserved against or otherwise described on the consolidated
balance sheet of Brand Services as of December 31, 2004, as set forth in the
Annual Report on Form 10-K of Brand Services for the year ended December 31,
2004, as amended (the "2004 Balance Sheet"), in accordance with GAAP, which was
not fully reflected in, reserved against or otherwise described in the 2004
Balance Sheet or the notes thereto.
 
SECTION 4.7.   Litigation, etc. Except as set forth on Item 4.7 of the
Disclosure Schedule ("Litigation, Etc."), no litigation, arbitration or
governmental investigation or proceeding is pending or, to the Knowledge of the
Company, threatened against the Company or any of its Subsidiaries which, if
adversely determined, would (i) reasonably be expected to have a Material
Adverse Effect or (ii) prevent or hinder the consummation of the transactions
contemplated by this Agreement.
 

-13-

--------------------------------------------------------------------------------





 
SECTION 4.8.   Capitalization. After giving effect to the transactions
contemplated to occur on the Closing Date pursuant to this Agreement, the
Company will have a capitalization as set forth in Item 4.8 ("Capitalization")
of the Disclosure Schedule. The Preferred Stock to be issued hereunder has been
duly authorized for issuance and, when sold and delivered against payment
therefor as provided herein, will be validly issued, fully paid and
non-assessable and will be free and clear of all preemptive rights and Liens
except as otherwise provided herein or in the Restated Certificate and will be
entitled to the respective voting powers, designations, preferences and
relative, participating, optional or other special rights and qualifications,
limitations or restrictions thereof as are set forth with respect thereto in the
Restated Certificate. Except as set forth in the Restated Certificate and in
such Item 4.8, the Company does not have outstanding any Capital Stock or
securities convertible into or exchangeable for any of its Capital Stock. The
Company is not subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any of its Capital Stock. Except as set forth on
such Item 4.8, none of the Company or any of its Subsidiaries has entered into
an agreement to register any of its securities under the Securities Act.
 
SECTION 4.9.   Government Regulation. Neither the Company nor any of its
Subsidiaries is (x) an "investment company" within the meaning of the Investment
Company Act of 1940, as amended, or a "holding company," or a "subsidiary
company" of a "holding company," or an "affiliate" of a "holding company" or of
a "subsidiary company" of a "holding company," within the meaning of the Public
Utility Holding Company Act of 1935, as amended, or (y) subject to regulation
under the Federal Power Act, the Interstate Commerce Act, the Commodity Exchange
Act or any Applicable Law limiting its ability to incur or assume indebtedness
for borrowed money.
 
SECTION 4.10.   Title to Properties. The Company and each of its Subsidiaries
(x) has good and valid fee title to all of the real property which it purports
to own (the "Owned Property"), free and clear of all Liens, leases, subleases,
rights of use or the like other than Permitted Exceptions and (y) valid
leasehold estates in all real property leased by such Person, free and clear of
all Liens other than Permitted Exceptions, in each case other than as would not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 4.11.   Material Contracts. Except as set forth on Item 4.11 of the
Disclosure Schedule ("Material Contracts"), with respect to each Material
Contract to which any of the Company or any of its Subsidiaries is a party,
neither the Company nor any of its Subsidiaries, as the case may be, is in
material breach or default under such Material Contract (nor does there exist
any condition that, with notice or lapse of time or both, could cause such a
material breach or default thereunder), nor has the Company or any such
Subsidiary received any written notice of any such breach or default thereunder,
except to the extent such breaches or defaults would not, taken as a whole,
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 4.12.   Patents, Trademarks, etc. 
 
(a)   All Company Intellectual Property Rights that are material to the business
of the Company or any of its Subsidiaries are owned by the Company or one of its
Subsidiaries free and clear of all Liens other than Permitted Exceptions and the
Company or such Subsidiary, as the case may be, has unfettered rights to use and
license such Company Intellectual Property Rights, subject to Applicable Law,
except to the extent the failure to own such Company Intellectual Property
Rights free and clear of all Liens or the inability to use or license such
Company Intellectual Property Rights would not be reasonably expected to result
in a Material Adverse Effect.
 

-14-

--------------------------------------------------------------------------------





 
(b)   With respect to all other Intellectual Property Rights licensed, used or
held by the Company or any of its Subsidiaries, the Company or one of its
Subsidiaries, has unfettered rights to use and license such Intellectual
Property, subject to Applicable Law, and there are no ongoing royalties or other
payments due from the Company or any such Subsidiary with respect to such
Intellectual Property Rights, except to the extent the inability to use or
license such Intellectual Property Rights, or the inability to pay such
royalties or other payments, would not be reasonably expected to result in a
Material Adverse Effect.
 
(c)   As of the date hereof there is no legal proceeding pending with respect to
any Intellectual Property Rights owned by the Company or any of its Subsidiaries
(collectively, "Company Intellectual Property Rights") and neither the Company
nor, to the Knowledge of the Company, any such Subsidiary, has received any
written notice of any threatened legal proceedings with respect thereto, except
for any legal proceeding which would not reasonably be expected to result in a
Material Adverse Effect.
 
SECTION 4.13.   Taxes. Except as would not be reasonably expected to result in a
Material Adverse Effect:
 
(a)   All federal income Tax Returns and all other material Tax Returns required
to be filed by or on behalf of the Company or any of its Subsidiaries have been
timely filed with the appropriate taxing authorities in all jurisdictions in
which such Tax Returns are required to be filed (after giving effect to any
extensions of time in which to make such filings). All such Tax Returns were
correct and complete in all material respects; provided, that for purposes of
this Section 4.13, any inaccuracy in any Tax Return to the extent that the
consequence of such inaccuracy is a reduction in the amount of a net operating
loss or other tax attribute, shall not be considered a material inaccuracy. All
amounts that are shown due from the Company on such Tax Returns with respect to
the periods covered thereby have been fully and timely paid or are adequately
provided for on the Financial Statements in accordance with GAAP. All material
Taxes which the Company was required by Applicable Law to withhold or collect
have been duly withheld or collected and, to the extent required, have been paid
over to the proper governmental authorities or are held in separate bank
accounts for such purposes.
 
(b)   All deficiencies asserted or assessments made as a result of any
examinations by the Internal Revenue Service or any other taxing authority of
the Tax Returns of or covering or including the Company or any of its
Subsidiaries have been fully paid or are adequately provided for in the
Financial Statements in accordance with GAAP. As of the date of this Agreement,
to the Knowledge of the Company, there are no Tax audits or investigations by
any taxing authority in progress, nor has the Company received any written
notice from any taxing authority that it intends to conduct such an audit or
investigation.
 
SECTION 4.14.   Employee Benefits; ERISA.
 
(a)   Except as would not reasonably be expected to have a Material Adverse
Effect, none of the Employee Benefit Plans is subject to Title IV of ERISA.
 
(b)   Except as would not reasonably be expected to have a Material Adverse
Effect, each of the Employee Benefit Plans and its related trust intended to
qualify under Sections 401 and 501(a) of the Code so qualifies and, except as
disclosed on Item 4.14(b) of the Disclosure Schedule ("Determination Letters;
Qualification"), is the subject of a favorable determination letter which covers
all changes to the plan for which the remedial amendment period (within the
meaning of section 401(b)) has expired and, except as disclosed on Item 4.14(b)
of the Disclosure Schedule ("Determination Letters; Qualification"), nothing has
occurred with respect to the operation of any such plan which could cause the
loss of such qualification or exemption or the imposition of any liability,
penalty or tax under ERISA or the Code.
 

-15-

--------------------------------------------------------------------------------





 
(c)   Except as would not reasonably be expected to have a Material Adverse
Effect and except as disclosed on Item 4.14(c) of the Disclosure Schedule
("Required Payments"), all payments (including contributions) required by
Applicable Law or by the terms of any Multiemployer Plan, Employee Benefit Plan
or any agreement relating thereto have been timely made (including any valid
extension).
 
(d)   Except as would not reasonably be expected to have a Material Adverse
Effect, there are no legal proceedings pending or threatened in writing against
any Employee Benefit Plan, the assets of any trust under any Employee Benefit
Plan, or the plan sponsor, plan administrator or any fiduciary of any Employee
Benefit Plan with respect to the administration or operation of such plans.
 
(e)   Except as would not reasonably be expected to have a Material Adverse
Effect, each of the Employee Benefit Plans has been maintained in accordance
with its terms and all Applicable Law.
 
(f)   Except as would not reasonably be expected to have a Material Adverse
Effect, there have been no acts or omissions by the Company or any of its ERISA
Affiliates which have given rise to or may give rise to fines, penalties, taxes
or related charges under section 502 of ERISA or Chapters 43, 47, 68 or 100 of
the Code for which the Company or any of its ERISA Affiliates may be liable.
 
(g)   Except as would not reasonably be expected to have a Material Adverse
Effect, none of the Company or any of its Subsidiaries has any liability or
contingent liability for providing, under any Employee Benefit Plan or
otherwise, any post-retirement medical or life insurance benefits, other than
statutory liability for providing group health plan continuation coverage under
Part 6 of Title I of ERISA and section 4980B of the Code or applicable state
law.
 
(h)   Except as would not reasonably be expected to have a Material Adverse
Effect, the Company and its Subsidiaries would have no liability if a complete
withdrawal occurred with respect to each Multiemployer Plan immediately after
the Closing Date. Except as would not reasonably be expected to have a Material
Adverse Effect, with respect to the Multiemployer Plans:
 
(i)   all contributions have been made as required by the terms of the plans,
the terms of any collective bargaining agreements and applicable law;
 
(ii)   none of the Company or any of its ERISA Affiliates has withdrawn,
partially withdrawn, or received any notice of any claim or demand for
withdrawal liability or partial withdrawal liability; and
 
(iii)   none of the Company or any of its ERISA Affiliates has received any
notice that any such plan is in reorganization, that increased contributions may
be required to avoid a reduction in plan benefits or the imposition of any
excise tax, that any such plan is or has been funded at a rate less than
required under section 412 of the Code, or that any such plan is or may become
insolvent.
 
(i)   The execution and delivery of this Agreement and the purchase of Preferred
Stock contemplated hereby will be exempt from, or will not involve any
transaction which is subject to, the prohibitions of Section 406 of ERISA and
will not involve any transaction in connection with which a penalty could be
imposed under Section 502(i) of ERISA or for which a tax could be imposed
pursuant to Section 4975 of the Code. The representation in the next preceding
sentence is made in reliance upon and subject to the accuracy of the
representation in Section 5.10.
 

-16-

--------------------------------------------------------------------------------





 
SECTION 4.15.   Environmental Matters. Except as set forth in the Brand Services
filings with the SEC or as would not reasonably be expected to result in a
Material Adverse Effect:
 
(a)   The Company and each of its Subsidiaries is and since (and including)
September 18, 1996 has been, complying with all Environmental Laws which
compliance includes the possession and maintenance of all Permits required by
Environmental Laws which are material for the operation of the business of the
Company and each of its Subsidiaries. Prior to September 18, 1996, the Company
and each of its Subsidiaries complied in all material respects with all
Environmental Laws.
 
(b)   Neither the Company nor any of its Subsidiaries is a party to any legal
proceeding nor, to the Knowledge of the Company, is any legal proceeding
threatened, against the Company or any of its Subsidiaries, that, in either
case, asserts or alleges that the Company or any of its Subsidiaries is in
violation of, or has potential Liability under, any Environmental Law which
could reasonably be expected, either individually or when aggregated with all
like legal proceedings, to result in the Company or any of its Subsidiaries
incurring Liability and neither the Company nor any of its Subsidiaries is
subject to any outstanding order, injunction, judgment, decree, ruling, writ,
assessment or arbitration award arising out of any Environmental Law, which
would require unbudgeted capital or other expenditures.
 
(c)   There are no Liabilities of the Company or any of its Subsidiaries of any
kind, whether accrued, contingent, absolute, determined, determinable or
otherwise, arising under or relating to any Environmental Law or to any
Hazardous Material, and, to the Knowledge of the Company, there are no facts,
conditions, situations or set of circumstances which could be reasonably be
expected to result in or be the basis of any such Liability under Environmental
Laws.
 
This Section 4.15 represents the sole and exclusive representation regarding
environmental matters.
 
SECTION 4.16.   Subsidiaries, etc. The Company has no Subsidiaries other than
the Persons listed on Item 4.16(b) of the Disclosure Schedule ("Subsidiaries").
 
SECTION 4.17.   Disclosure. This Agreement does not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements contained herein not misleading. There is no fact or facts
peculiar to the Company or, to the Knowledge of the Company, Brand Services or
any of their respective Subsidiaries, which is reasonably likely to result in a
Material Adverse Effect and which has not been set forth in this Agreement, the
Disclosure Schedule, or the Financing Documents (including, in each case, all
schedules and exhibits thereto).
 
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF THE INITIAL PURCHASERS
 
To induce the Company to enter into this Agreement and to issue and sell the
Preferred Stock to be issued and sold by the Company hereunder, each Initial
Purchaser severally represents and warrants to the Company and each of the other
Initial Purchasers as follows (and, for all purposes of this Agreement, all of
such representations and warranties shall be understood to be made by each such
Initial Purchaser on (and only on) the date of execution and delivery of this
Agreement by such Initial Purchaser and the Closing Date).
 

-17-

--------------------------------------------------------------------------------





 
SECTION 5.1.   Organization; Authority. If such Initial Purchaser is a
corporation, then it is duly incorporated, validly existing and in good standing
under the laws of its jurisdiction of incorporation. If such Initial Purchaser
is a partnership or limited liability company, then it is duly formed, validly
existing and in good standing (to the extent applicable) under the laws of its
jurisdiction of formation. If such Initial Purchaser is a natural Person, then
it has the legal capacity to enter into, and to be bound by, this Agreement.
Such Initial Purchaser has the requisite authority to enter into and perform its
obligations under this Agreement.
 
SECTION 5.2.   Authorization; No Conflicts. The execution, delivery and
performance of this Agreement by such Initial Purchaser has been duly and
validly authorized by all necessary action on the part of such Initial
Purchaser. This Agreement has been duly executed and delivered by such Initial
Purchaser and, assuming the due authorization, execution and delivery by the
other parties hereto, constitutes the legally valid and binding obligations of
such Initial Purchaser, enforceable against such Initial Purchaser in accordance
with its terms, subject, however, as to enforcement only, to bankruptcy,
insolvency, reorganization, moratorium, or similar laws at the time in effect
affecting the enforceability of the rights of creditors generally. The
execution, delivery and performance of this Agreement by such Initial Purchaser
will not violate, or constitute a breach or default (whether upon lapse of time
and/or the occurrence of any act or event or otherwise) under, the
organizational documents of such Initial Purchaser or any Applicable Law.
 
SECTION 5.3.   Consents and Approvals. No consent, waiver, approval or
authorization of, or filing, registration or qualification with, or notice to,
any governmental unit or any other Initial Purchaser is required to be made,
obtained or given by the Company in connection with the execution, delivery and
performance of this Agreement.
 
SECTION 5.4.   No Brokers or Finders. No agent, broker, finder, or investment or
commercial banker, or other Person or firm engaged by or acting on behalf of
such Initial Purchaser or its Affiliates in connection with the negotiation,
execution or performance of this Agreement or the transactions contemplated
hereby or thereby, is or will be entitled to any brokerage or finder’s or
similar fee or other commission as a result of this Agreement or the
transactions contemplated hereby or thereby.
 
SECTION 5.5.   Legal Proceedings. There is no litigation, arbitration or
governmental investigation or proceeding is pending or, to the knowledge of such
Initial Purchaser, threatened against or affecting such Initial Purchaser that
individually or when aggregated with one or more other such litigations,
arbitrations or governmental investigations or proceedings has or might
reasonably be expected to have a material adverse effect on such Initial
Purchaser’s ability to execute, deliver and perform this Agreement.
 
SECTION 5.6.   Private Offering. Such Initial Purchaser is acquiring the
Preferred Stock being purchased by it hereunder for its own account and not with
a view to the resale or distribution thereof.
 
SECTION 5.7.   Accredited Investor. Such Initial Purchaser is an "accredited
investor" as defined in Rule 501(a) of Regulation D promulgated under the
Securities Act.
 
SECTION 5.8.   Restriction on Resale. Such Initial Purchaser understands and
acknowledges that the Preferred Stock being purchased by such Initial Purchaser
hereunder have not been registered for sale under any federal or state
securities law by reason of a specific exemption from the registration
provisions of the Securities Act, the availability of which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
such Initial Purchaser’s representations set forth herein, and that such
Preferred Stock must be held indefinitely unless subsequently registered or an
exemption from such registration is available.
 

-18-

--------------------------------------------------------------------------------





 
SECTION 5.9.   Due Diligence. Such Initial Purchaser has had an opportunity to
ask questions to and receive answers from the Company and management of Brand
Services concerning the terms of the Company’s offering of the Preferred Stock
hereunder and the business, management, operations and finances of Brand
Services and its Subsidiaries. Such Initial Purchaser has such knowledge and
experience in financial and business matters that it is capable of evaluating
the risks and merits of its investment in the Preferred Stock. Notwithstanding
the foregoing provisions of this Section 5.9, nothing set forth in this Section
5.9 shall be deemed to diminish the effectiveness of, or the reliance of such
Initial Purchaser on, the representations and warranties made by the Company in
this Agreement.
 
SECTION 5.10.   Source of Funds. At least one of the following statements is an
accurate representation as to each source of funds (a "Source") to be used by
such Initial Purchaser to pay the purchase price of the Preferred Stock:
 
(a)   the Source is an "insurance company general account" within the meaning of
Department of Labor Prohibited Transaction Exemption ("PTE") 95-60 (issued
July 12, 1995) and there is no employee benefit plan, treating as a single plan,
all plans maintained by the same employer or employee organization, with respect
to which the amount of the general account reserves and liabilities for all
contracts held by or on behalf of such plan, exceeds 10% of the total reserves
and liabilities of such general account (exclusive of separate account
liabilities) plus surplus, as set forth in the NAIC Annual Statement filed with
such Initial Purchaser’s state of domicile;
 
(b)   the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 (issued January 29, 1990), or (ii) a bank
collective investment fund, within the meaning of the PTE 91-38 (issued July 12,
1991) and, except as such Initial Purchaser has disclosed to the Company in
writing pursuant to this paragraph (b), no employee benefit plan or group of
plans maintained by the same employer or employee organization beneficially owns
more than 10% of all assets allocated to such pooled separate account or
collective investment fund;
 
(c)   (i) the Source constitutes assets of an "investment fund" (within the
meaning of Part V of the QPAM Exemption) managed by a "qualified professional
asset manager" or "QPAM" (within the meaning of Part V of the QPAM Exemption),
(ii) no employee benefit plan’s assets that are included in such investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, (iii) the conditions of Part I(c) and (g) of
the QPAM Exemption are satisfied, (iv) neither the QPAM nor a person controlling
or controlled by the QPAM (applying the definition of "control" in Section V(e)
of the QPAM Exemption) owns a 5% or more interest in the Company and (v) the
identity of such QPAM and the names of all employee benefit plans whose assets
are included in such investment fund have been disclosed to the Company in
writing pursuant to this paragraph (c);
 
(d)   the Source is a governmental plan;
 
(e)   the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this paragraph (e); or
 
(f)   the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
 

-19-

--------------------------------------------------------------------------------



If any Initial Purchaser identifies a plan pursuant to paragraphs (b), (c) or
(e) above, the Company shall deliver a certificate on the Closing Date to such
Initial Purchaser, which certificate shall state (x) whether it is a party in
interest or a "disqualified person" (as defined in Section 4975(e)(2) of the
Code), with respect to any plan identified pursuant to paragraphs (b) or (e)
above, or (y) with respect to any plan, identified pursuant to paragraph (c)
above, whether it or any "affiliate" (as defined in Section V(c) of the QPAM
Exemption) has, at such time or during the immediately preceding one year,
exercised the authority to appoint or terminate said QPAM as manager of the
assets of any plan identified in writing pursuant to paragraph (c) above or to
negotiate the terms of said QPAM’s management agreement on behalf of any such
identified plans. As used in this Section 5.10, the terms "employee benefit
plan", "governmental plan", "party in interest" and "separate account" shall
have the respective meanings assigned to such terms in Section 3 of ERISA.


 
ARTICLE VI
 
COVENANTS
 
For so long as the Preferred Stock issued and sold by the Company hereunder
remain outstanding, the Company covenants and agrees that it will perform and
observe the following covenants and provisions and will cause each of its
Subsidiaries to perform and observe such of the following covenants and
provisions as are applicable to such Subsidiary:
 
SECTION 6.1.   Compliance with Laws. The Company will comply with, and will
cause each of its Subsidiaries to comply with, all Applicable Laws, except where
noncompliance therewith would not reasonably be expected to result in a Material
Adverse Effect.
 
SECTION 6.2.   Inspection Rights. Subject to Section 8.12, the Company will, and
will cause its Subsidiaries to, permit any Significant Holder (or any legal or
financial representative thereof), at such Holder’s expense, to examine the
books and records of the Company and its Subsidiaries at the Company’s and its
Subsidiaries’ premises and permit any such Significant Holder to meet, and to
discuss the business affairs, finances and accounts of the Company and its
Subsidiaries with any of their respective officers and directors; provided,
that, (a) such examinations and discussions are conducted at reasonable times
and intervals during normal business hours and upon reasonable prior notice to
the Company and its Subsidiaries, (b) such examinations and discussions shall
not unreasonably interfere with the operation of the Company’s and its
Subsidiaries’ business and (c) except for Initial Purchasers, no Significant
Holder shall be entitled to engage in more than one such examination and
discussion in any fiscal year of the Company or within 30 days of any such
examination or discussion conducted by any other Holder; provided that, upon the
occurrence and during the continuance of an Event of Noncompliance, this clause
(c) shall not be in effect, and any such examination during the period when an
Event of Noncompliance is continuing shall be at the Company’s expense.
 
SECTION 6.3.   Limitations on Restrictions on Distributions from Subsidiaries.
Except as may be required under or permitted by the Financing Documents, the
Company will not permit any of its Subsidiaries to create or otherwise cause or
permit to exist or become effective any consensual encumbrance or restriction on
the ability of any of the Company’s Subsidiaries to (a) pay dividends or make
any other distribution on such Subsidiary’s Capital Stock or pay any
indebtedness or other obligations of such Subsidiary to the Company, (b) make
any loans or advances to the Company or (c) transfer any of such Subsidiary’s
property or assets to the Company; provided that the Company will not, and will
not permit any of its Subsidiaries to, consent or otherwise agree, directly or
indirectly, to any extension of the term of the Financing Documents, whether as
a result of an amendment, modification, refinancing or otherwise, or otherwise
enter into any new Financing Documents after the date hereof, if, as a result of
such extension (or such new Financing Documents), any such consensual
encumbrance or restriction contained in such Financing Documents would remain in
effect and prohibit, in whole or in part, the Company’s ability at any time on
or after October 16, 2014 to manditorily redeem the Preferred Stock pursuant to
the Restated Certificate.
 

-20-

--------------------------------------------------------------------------------





 
SECTION 6.4.   Limitations on Transactions with Affiliates. Except for Exempt
Affiliate Transactions, the Company will not, nor will it permit any of its
Subsidiaries to, enter into any transaction with any stockholder, director,
officer or employee of the Company, or with any member of the family or any
Affiliate of any such Person, except for transactions the terms of which are no
less favorable to the Company than the terms otherwise obtainable from an
unaffiliated third party through arms-length negotiations.
 
SECTION 6.5.   Limitations on Line of Business. The Company will not engage in
any business or conduct any operations other than the ownership of Capital
Stock, including Capital Stock of Brand Services. The Company will not permit
Brand Services or any of its Subsidiaries to engage in any business other than
any business in which Brand Services or any of its Subsidiaries was engaged in
on the Closing Date (after giving effect to the transactions contemplated by the
Asset Purchase Agreement) and any business related, ancillary or complementary
thereto.
 
SECTION 6.6.   Financial Statements. The Company will deliver to each Holder:
 
(a)   Quarterly Statements. Within forty-five (45) days after the end of each of
the first three fiscal quarters of each fiscal year, consolidated statements of
income and cash flows of the Company and its Subsidiaries as of the end of and
for such fiscal quarter and for the period from the beginning of the current
fiscal year to the end of such fiscal quarter, and consolidated balance sheets
of the Company and its Subsidiaries as at the end of each such period, setting
forth, in each case, in comparative form, figures for the corresponding period
in the preceding fiscal year, all in reasonable detail and prepared in
accordance with GAAP and certified by an appropriate officer of the Company as
fairly presenting, in all material respects, the financial position of the
Company and its Subsidiaries and their results of operations and cash flows,
subject to normal year-end adjustments and the absence of footnotes;
 
(b)   Annual Statements. Within ninety (90) days after the end of each fiscal
year, consolidated statements of income and cash flows and consolidated
statements of stockholders’ equity of the Company and its Subsidiaries for such
year, and consolidated balance sheets of the Company and its Subsidiaries as at
the end of such year, setting forth, in each case in comparative form
corresponding figures from the preceding fiscal year, all in reasonable detail
and prepared in accordance with GAAP and accompanied by an opinion thereon of
independent public accountants of recognized national standing reasonably
selected by the Company to the effect that such financial statements present
fairly, in all material respects, the financial position of the Company and its
Subsidiaries and the results of their operations and cash flows and have been
prepared in accordance with GAAP, consistently applied, and such opinion shall
be without limitation as to the scope of the audit or other qualification;
 
(c)   Pro Forma Financial Statements. Within seventy-five (75) days after the
Closing Date, the pro forma consolidated balance sheet and related pro forma
consolidated statement of income of the Company and its Subsidiaries as of and
for the twelve-month period ending on the last day of the most recently
completed four-fiscal quarter period for which financial statements are required
to be delivered pursuant to clause (ii) of the definition of Closing Financial
Statements, prepared, in each case, after giving effect to each of the
Transactions as if each had occurred as of such date (in the case of such
balance sheet) or at the beginning of such period (in the case of such other
financial statements).
 

-21-

--------------------------------------------------------------------------------





 
(d)   SEC and Other Reports. Promptly after the same are sent, copies of all
financial statements and reports which the Company or any of its Subsidiaries
sends to its shareholders generally, and all financial statements and audit
reports which the Company or any of its Subsidiaries is required to deliver
pursuant to the Senior Loan Agreement (and any replacement thereof), other than
financial statements and reports otherwise deliverable hereunder, and promptly
after the same are filed, copies of all financial statements and regular,
periodic or special reports which the Company or any such Subsidiary may make
to, or file with, the Securities and Exchange Commission or any successor or
similar Governmental Authority;
 
(e)   Officer’s Certificates. Within the periods provided in clause (a) and
clause (b) above, a certificate of an appropriate officer of the Company stating
that such officer has reviewed the provisions of this Agreement and setting
forth whether there existed as of the date of such financial statements and
whether, to the Knowledge of the Company, there exists on the date of the
certificate or existed at any time during the period covered by such financial
statements any matured or unmatured Event of Noncompliance and, if any such
condition or event exists on the date of the certificate, specifying the nature
and period of existence thereof and the action the Company is taking and
proposes to take with respect thereto;
 
(f)   Projections. No later than thirty (30) days prior to the end of each
fiscal year of the Company, projections of Brand Services’ and its Subsidiaries’
consolidated financial performance for the forthcoming fiscal year;
 
(g)   Amendments. Within thirty (30) days of any material change, modification,
amendment, revision, waiver or consent to the Senior Financing Documents or
Senior Subordinated Note Financing Documents, written notice thereof together
with copies of all executed instruments relating thereto and such other
information as may be necessary or appropriate to explain the reason for such
alteration, consent or waiver;
 
(h)   Notices. Promptly upon the Company having obtaining knowledge of the
occurrence thereof, written notice of any of the following:
 
(i)   the occurrence or existence of any Event of Noncompliance;
 
(ii)   the commencement of, or any material development in, any litigation or
proceeding affecting the Company or any Subsidiary which would reasonably be
expected to result in a Material Adverse Effect;
 
(iii)   any event having or which would reasonably expected to have a Material
Adverse Effect; and
 
(i)   Requested Information. Promptly, such additional business, financial, and
other information concerning the Company or any of its Subsidiaries as any
Significant Holder may reasonably request (including all documentation and other
information such Holder reasonably requests in order to comply with its ongoing
obligations under applicable "know your customer" and anti-money laundering
rules and regulations, including the Patriot Act).
 

-22-

--------------------------------------------------------------------------------





 
SECTION 6.7.   Restricted Payments. The Company will not: (1) declare or make
any dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any shares of any class of its Capital
Stock, (2) purchase, redeem or otherwise acquire for value any shares of its
Capital Stock, or (3) make any payment or prepayment of principal of, premium,
if any, interest, redemption, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, any class of security ranking
junior in priority of payment to the Preferred Stock; provided, however, that
the Company may make (a) payments on and with respect to the Preferred Stock
when due under the terms of the Restated Certificate and (b) repurchases or
redemptions of Preferred Stock pursuant to the provisions of the Restated
Certificate.
 
SECTION 6.8.   Amendments. The Company will not permit any amendment or other
modification to this Agreement or the Restated Certificate which would adversely
affect the Preferred Stock of any Holder (an "Affected Holder") in any of the
following manners without the prior written consent of such Affected Holder:
(1) any decrease in the amount of any payment or other distribution to such
Affected Holder in respect of its Preferred Stock, (2) any extension or other
delay, or any acceleration or similar change, in the time for any payment or
other distribution (including in respect of any mandatory or voluntary
redemption) to such Affected Holder in respect of its Preferred Stock as set
forth herein or in the Restated Certificate, (3) any modification to (i)
this Section 6.8, or Section 6.9 or 8.1(a) or, with respect to any rights or
remedies which would arise as a result of a breach of this Section 6.8, Section
7.2 or 8.18, (ii) any term or provision of the Restated Certificate relating to
the Preferred Stock or (iii) the status of such Affected Holder’s Preferred
Stock as having the highest priority and preference in right of payment and
distributions of all Capital Stock of the Company, (4) any issuance or creation
of any series or class of Capital Stock ranking in respect of distributions or
any other right of payment senior to, or pari passu with, such Affected Holder’s
Preferred Stock, (5) any modification to the definitions of Change of Control,
Preferred Stock or Liquidation Value, in each case as set forth in the Restated
Certificate as of the date hereof, as such definitions relate to such Affected
Holder’s Preferred Stock, (6) modify the limited liability of such Affected
Holder in a manner adverse to such Affected Holder or otherwise impose any
obligation or liability upon such Affected Holder or (7) have the effect of
treating such Affected Holder disproportionately adverse, in relation to other
Holders.
 
 


ARTICLE VII
 
EVENTS OF NONCOMPLIANCE
 
SECTION 7.1.   Events of Noncompliance. The occurrence of any of the following
events, for any reason whatsoever (and whether such occurrence shall be
voluntary or involuntary or come about or be effected by operation of law or
otherwise), shall constitute an "Event of Noncompliance":
 
(a)   the Company defaults in any payment, when due, with respect to any
Preferred Stock; or
 
(b)   the Company fails to perform or observe any agreement, term or condition
contained herein (other than matters to which clause (a) above applies) or in
the Restated Certificate (solely to the extent that such agreement, term or
condition relates to the Company’s obligations to the Holders) and such failure
shall not be remedied within forty-five (45) days after the Company has received
notice or otherwise has actual knowledge thereof; or
 
(c)   any representation or warranty made by the Company herein or any writing
furnished to the Holders in connection herewith shall be false in any material
respect on the date as of which made; or
 
(d)   the Company or any of its Significant Subsidiaries makes an assignment for
the benefit of creditors or is generally not paying its debts as such debts
become due; or
 

-23-

--------------------------------------------------------------------------------





 
(e)   any decree or order for relief in respect of the Company or any its
Significant Subsidiaries is entered under any bankruptcy, reorganization,
compromise, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law, whether now or hereafter in effect (herein called
the "Bankruptcy Law"), of any jurisdiction; or
 
(f)   the Company or any of its Significant Subsidiaries petitions or applies to
any tribunal for, or consents to, the appointment of, or taking possession by, a
trustee, receiver, custodian, liquidator or similar official of the Company or
such Subsidiary, or of any substantial part of the assets of the Company or such
Subsidiary, or commences a voluntary case under the Bankruptcy Law of the United
States, or any proceedings relating to the Company or such Subsidiary under the
Bankruptcy Law of any other jurisdiction or any involuntary proceeding under any
Bankruptcy Law shall be commenced and continue unstayed and in effect for more
than 60 consecutive days.
 
SECTION 7.2.   Remedies. Upon the occurrence of any Event of Noncompliance and
during the continuance thereof, any Holder may proceed to protect and enforce
its rights under this Agreement and the Restated Certificate by exercising such
remedies as are available to such Holder in respect thereof under Applicable Law
(all such remedies being cumulative and non-exclusive), either by suit in equity
or by action at law, or both, whether for specific performance of any covenant
or other agreement contained in this Agreement or the Restated Certificate;
provided, however, that the foregoing terms of this Section 7.2 shall not be
construed to provide any Holder the right upon the occurrence of an Event of
Noncompliance to require the redemption of such Holder’s Preferred Stock prior
to the time required for any redemption thereof under the terms of the Restated
Certificate.
 
 
ARTICLE VIII
 
MISCELLANEOUS
 
SECTION 8.1.   Waivers, Amendments, etc.
 
(a)   Subject to Section 6.8 hereof, the provisions of this Agreement may from
time to time be amended, waived or otherwise modified, if such amendment, waiver
or modification is in writing and consented to by the Company and the Requisite
Holders.
 
(b)   No failure or delay on the part of the Company or any Holder in exercising
any power or right under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power or right preclude any
other or further exercise thereof or the exercise of any other power or right.
No notice to or demand on the Company or any Holder in any case shall entitle it
to any notice or demand in similar or other circumstances. No waiver or approval
by the Company or any Holder under this Agreement shall, except as may be
otherwise stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder.
 
SECTION 8.2.   Notices. All notices and other communications provided to any
party hereto under this Agreement shall be in writing and addressed or delivered
to it at its address set forth below its signature hereto or at such other
address as may be designated by such party in a notice to the other parties. Any
notice, if sent by mail or courier and properly addressed and prepaid, shall be
deemed given when received; any notice, if transmitted by facsimile, shall be
deemed given when transmitted and electronically confirmed.
 

-24-

--------------------------------------------------------------------------------


 
SECTION 8.3.   Indemnification; Expenses, Etc.
 
(a)   The Company shall pay (i) all reasonable out-of-pocket expenses incurred
by the Initial Purchasers, including the reasonable fees, charges and
disbursements of one special counsel for all Initial Purchasers, in connection
with the preparation of this Agreement and the other Closing Documents or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) any
stamp or similar taxes which may be determined to be payable in connection with
the execution, delivery or performance of this Agreement and the other Closing
Documents or any modification, amendment or alteration of the terms or
provisions of this Agreement and the other Closing Documents and any issue taxes
in respect of the issuance of any Preferred Stock hereunder to the Initial
Purchasers and (iii) all out-of-pocket expenses incurred by the Holders
including the fees, charges and disbursements of one special counsel for all
Holders, in connection with the enforcement or protection of its rights in
connection with the Closing Documents, including its rights under this Section,
or in connection with the Preferred Stock issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Preferred Stock.
 
(b)   The Company shall indemnify the Holders and each of their respective
Affiliates (each such Person being called an "Indemnitee") against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses (including, without limitation and as incurred, reasonable
costs of investigating, preparing or defending any such claim or action, whether
or not such Indemnitee is a party thereto), including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution, delivery or performance of this Agreement or any
other Closing Document or the consummation of the transactions contemplated
hereby, or (ii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
resulted from the gross negligence or willful misconduct of such Indemnitee or
any Affiliate of such Indemnitee (or of any officer, director, employee, advisor
or agent of such Indemnitee or any such Indemnitee’s Affiliates) or to the
extent such damages constitute special, indirect or consequential damages (as
opposed to direct or actual damages); and provided further that, for the
purposes of the foregoing proviso, the Company and its Subsidiaries shall be
deemed not to be Affiliates of any Holders.
 
(c)   All amounts due under this Section shall be payable promptly after written
demand therefor.
 
SECTION 8.4.   Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
SECTION 8.5.   Headings. The various headings of this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.
 
SECTION 8.6.   Counterparts. This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be executed by the Company
and the Initial Purchasers and be deemed to be an original and all of which
shall constitute together but one and the same agreement.
 
SECTION 8.7.   Entire Agreement. This Agreement and the Restated Certificate
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof and supersede any prior agreements, written or oral, with
respect thereto.
 
-25-

--------------------------------------------------------------------------------


 
SECTION 8.8.   Governing Law; Jurisdiction. THIS AGREEMENT, THE LEGAL RELATIONS
BETWEEN THE PARTIES AND ANY ACTION, COMPLAINT, PETITION, INVESTIGATION, SUIT OR
OTHER PROCEEDING, WHETHER CIVIL OR CRIMINAL, IN LAW OR IN EQUITY, OR BEFORE ANY
ARBITRATOR OR GOVERNMENTAL AUTHORITY, WHETHER CONTRACTUAL OR NON-CONTRACTUAL,
INSTITUTED BY ANY PARTY WITH RESPECT TO MATTERS ARISING UNDER OR IN CONNECTION
WITH OR IN RESPECT OF THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO THE
NEGOTIATION, EXECUTION, INTERPRETATION, COVERAGE, SCOPE, PERFORMANCE, BREACH,
TERMINATION, VALIDITY, OR ENFORCEABILITY OF THIS AGREEMENT, SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE AND WITHOUT REGARD TO CONFLICTS OF
LAW DOCTRINES, EXCEPT TO THE EXTENT THAT CERTAIN MATTERS ARE PREEMPTED BY
FEDERAL LAW OR ARE GOVERNED AS A MATTER OF CONTROLLING LAW BY THE LAW OF THE
JURISDICTION OF ORGANIZATION OF THE RESPECTIVE PARTIES. EACH PARTY HEREBY
IRREVOCABLY SUBMITS TO AND ACCEPTS FOR ITSELF AND ITS PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT FOR THE DISTRICT OF NEW YORK OR ANY STATE COURT SITTING IN THE COUNTY OF
NEW YORK (AND OF THE APPROPRIATE APPELLATE COURTS) WITH RESPECT TO ANY ACTION
SEEKING TO ENFORCE ANY PROVISION OF, OR BASED ON ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY,
AND EACH OF THE PARTIES HEREBY WAIVES ANY DEFENSE OF FORUM NON CONVENIENS AND
ANY OBJECTION TO VENUE LAID THEREIN AND AGREES TO BE BOUND BY ANY JUDGMENT
RENDERED THEREBY ARISING UNDER, OUT OF, IN RESPECT OF OR IN CONNECTION WITH THIS
AGREEMENT. EACH PARTY FURTHER IRREVOCABLY ACCEPTS FOR ITSELF AND ITS PROPERTIES,
GENERALLY AND UNCONDITIONALLY, SERVICE OF PROCESS PURSUANT TO THE LAWS OF THE
STATE OF NEW YORK AND THE RULES OF ITS COURTS, AND DESIGNATES AND APPOINTS THE
INDIVIDUALS IDENTIFIED IN OR PURSUANT TO SECTION 8.9 HEREOF TO RECEIVE NOTICES
ON ITS BEHALF, AS ITS AGENT TO RECEIVE ON ITS BEHALF SERVICE OF ALL PROCESS IN
ANY SUCH ACTION, COMPLAINT, PETITION, INVESTIGATION, SUIT OR OTHER PROCEEDING,
WHETHER CIVIL OR CRIMINAL, IN LAW OR IN EQUITY, OR BEFORE ANY ARBITRATOR OR
GOVERNMENTAL AUTHORITY, SUCH SERVICE BEING HEREBY ACKNOWLEDGED TO BE EFFECTIVE
AND BINDING SERVICE IN EVERY RESPECT. A COPY OF ANY SUCH PROCESS SO SERVED SHALL
BE MAILED BY REGISTERED MAIL TO THE DESIGNATED AGENT OF EACH PARTY AT ITS
ADDRESS PROVIDED IN SECTION 8.9; PROVIDED THAT, UNLESS OTHERWISE PROVIDED BY
APPLICABLE LAW, ANY FAILURE TO MAIL SUCH COPY SHALL NOT AFFECT THE VALIDITY OF
THE SERVICE OF SUCH PROCESS. IF ANY AGENT SO APPOINTED REFUSES TO ACCEPT
SERVICE, THE DESIGNATING PARTY HEREBY AGREES THAT SERVICE OF PROCESS SUFFICIENT
FOR PERSONAL JURISDICTION IN ANY ACTION AGAINST IT IN THE APPLICABLE
JURISDICTION MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO ITS ADDRESS PROVIDED IN SECTION 8.9. EACH PARTY HEREBY
ACKNOWLEDGES THAT SUCH SERVICE SHALL BE EFFECTIVE AND BINDING IN EVERY RESPECT.
NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW OR SHALL LIMIT THE RIGHT OF ANY PARTY TO BRING ANY
ACTION OR PROCEEDING AGAINST THE OTHER PARTY IN ANY OTHER JURISDICTION, EXCEPT
TO THE EXTENT EXPRESSLY OTHERWISE PROVIDED IN SECTION 8.9.
 

-26-

--------------------------------------------------------------------------------


 
SECTION 8.9.   Notices. All notices and other communications under this
Agreement shall be in writing and shall be deemed given (i) when delivered
personally, (ii) on the third Business Day after being mailed by certified mail,
return receipt requested, (iii) the next Business Day after delivery to a
recognized overnight courier, or (iv) upon transmission and confirmation of
receipt by a facsimile operator if sent by facsimile (and shall also be
transmitted by facsimile to the Persons receiving copies thereof), to the
parties at the following addresses or facsimile numbers (or to such other
address and facsimile number as a party may have specified by notice given to
the other party pursuant to this provision):
 
If to the Company, to:
 
Brand Holdings, LLC
c/o JPMorgan Partners
1221 Avenue of the Americas, 39th Floor
New York, New York 10020
Facsimile: 
Attention: 
 
with a copy to:
 
Brand Intermediate Holdings, Inc.
c/o JPMorgan Partners
1221 Avenue of the Americas, 39th Floor
New York, New York 10020
Facsimile: 
Attention:
 
with a copy to (which shall not constitute notice):
 
Mayer, Brown, Rowe & Maw LLP
1675 Broadway
New York, New York 10019-5820
Facsimile: (212) 849-5525
Attention: Mark S. Wojciechowski
 
If to any Initial Purchaser, at the address set forth under such Initial
Purchaser’s name on the signature pages hereto.
 
SECTION 8.10.   Waiver of Jury Trial. EACH OF THE INITIAL PURCHASERS AND THE
COMPANY HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHTS THEY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY INITIAL PURCHASER OR THE COMPANY. THIS PROVISION IS A MATERIAL INDUCEMENT
FOR THE INITIAL PURCHASERS AND THE COMPANY ENTERING INTO THIS AGREEMENT.
 

-27-

--------------------------------------------------------------------------------



    SECTION 8.11.   Successors and Assigns; Permitted Transfers. This Agreement
shall bind and inure to the benefit of the Company and the Holders and their
respective successors and permitted assigns. Upon the transfer of any Preferred
Stock purchased hereunder in accordance with the terms hereof, the transferee
shall be bound by, and entitled to the benefits of, this Agreement and the
Restated Certificate with respect to such Preferred Stock in the same manner as
the transferring Holders. Any term or provision hereof or of the Restated
Certificate to the contrary notwithstanding, Holders who are not Initial
Purchasers may not, without the prior written consent of the Company and a
majority in interest of the Initial Purchasers, assign, transfer or otherwise
convey any Preferred Stock (or rights or interests in Preferred Stock) held by
them, except to (a) Affiliates (x) which are controlled by such Holders and (y)
as to which at the time of such assignment or transfer, such Holder presently
intends to maintain ownership of such Affiliate or (b) any Initial Purchaser;
provided, however, that, with respect to any assignment or transfer of Preferred
Stock by any Holder (including any assignment or transfer of rights or interests
in any Preferred Stock by any Holder), the assignee or transferee thereof shall
agree in writing to be bound by the terms and provisions of this Agreement,
including Section 8.12, as if such assignee or transferee was a signatory
hereto.
 
SECTION 8.12.   Confidentiality. For the purposes of this Section 8.12,
"Confidential Information" means information delivered to any Holder by or on
behalf of the Company in connection with the transactions contemplated by or
otherwise pursuant to this Agreement that is proprietary in nature and that was
clearly marked or labeled or otherwise adequately identified when received by
such Holder as being confidential information of the Company; provided that such
term does not include information that (a) was publicly known or otherwise known
to such Holder prior to the time of such disclosure and not subject to a
confidentiality agreement of which such Holder was aware, (b) subsequently
becomes publicly known through no act or omission by such Holder or any person
acting on such Holder’s behalf, (c) otherwise becomes known to such Holder other
than through disclosure by the Company and is not subject to this or another
agreement of confidentiality or (d) constitutes financial statements delivered
to such Holder hereunder that are otherwise publicly available. Each Holder will
maintain the confidentiality of such Confidential Information in accordance
herewith, provided that such Holder may deliver or disclose Confidential
Information to (i) such Holder’s directors, trustees, officers, employees,
agents, attorneys and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by such Holder’s
Preferred Stock and other interests in the Company), (ii) such Holder’s
financial advisors and other professional advisors who agree to hold
confidential the Confidential Information in accordance with the terms of this
Section as if they were parties hereto, (iii) any Institutional Investor to
which such Holder sells or offers to sell any Preferred Stock or any part
thereof or any participation therein, provided such sale is permitted hereunder
and such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section as if it was a
signatory hereto), (iv) any federal or state regulatory authority having
jurisdiction over such Holder if such authority has requested such information
and upon advice of counsel, such information must be delivered to such authority
without requiring such authority to be bound by this Section, (v) the National
Association of Insurance Commissioners or any similar organization, or any
nationally recognized rating agency that requires access to information about
such Holder’s investment portfolio or (vi) any other Person to which such
delivery or disclosure may be necessary or appropriate to effect compliance with
any Applicable Law, including in respect of any subpoena or legal process.
 
SECTION 8.13.   Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to confer upon any other Person any rights or
remedies of any nature whatsoever (including, without limitation, third party
beneficiary rights) under or by reason of this Agreement or by Applicable Law.
Nothing in this Agreement is intended to relieve or discharge the obligation of
any third person to (or to confer any right of subrogation or action over
against) any party to this Agreement.
 

-28-

--------------------------------------------------------------------------------




SECTION 8.14.   Severalty of Obligations. The sales of the Preferred Stock to
the Initial Purchasers hereunder are to be several sales, and the obligations of
the Holders under this Agreement are several obligations. Except as otherwise
expressly provided herein, no failure by any Holders to perform its obligations
under this Agreement shall relieve any other Holders or the Company of any of
its obligations hereunder, and no Holders shall be responsible for the
obligations of, or any action taken or omitted by, any other Holders hereunder.
 
SECTION 8.15.   Survival of Representations and Warranties. All representations
and warranties of the Company contained herein or made in writing by or on
behalf of the Company in connection herewith shall survive the Closing Date.
 
SECTION 8.16.   Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is
prohibited by any one of such covenants, the fact that it would be permitted by
an exception to, or otherwise be in compliance within the limitations of,
another covenant shall not (i) avoid the occurrence of an Event of Noncompliance
if such action is taken or such condition exists or (ii) in any way prejudice an
attempt by any Holder to prohibit through equitable action or otherwise the
taking of any action by the Company or any Subsidiary which would result in an
Event of Noncompliance.
 
SECTION 8.17.   Further Assurances. The Company shall duly execute and deliver,
or cause to be duly executed and delivered, at its own cost and expense, such
further instruments and documents and to take all such action, in each case as
may be necessary or proper in the reasonable judgment of a Significant Holder to
carry out the provisions and purposes of this Agreement and the other Closing
Documents.
 
SECTION 8.18.   Specific Performances; Remedies. Damages in the event of breach
of this Agreement or any other Closing Document by the Company would be
difficult or impossible to ascertain and it is therefore agreed that the
Holders, in addition to and without limiting any other remedy or right it may
have, will have the right to an injunction or other equitable relief in any
court of competent jurisdiction enjoining any such breach and enforcing
specifically the terms and provisions hereof and thereof, and the Company hereby
waives any and all defenses it may have on the ground of lack of jurisdiction or
competence of the court to grant such an injunction or other equitable relief or
lack of proof of actual damages. The existence of the rights under this Section
will not preclude the Holders from pursuing any other right or remedy which may
be available at law or in equity.
 
[Remainder of Page Intentionally Left Blank]


 

-29-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
 
 

        BRAND INTERMEDIATE HOLDINGS, INC.  
   
   
    By:   /s/ Raymond Edwards  

--------------------------------------------------------------------------------

Raymond Edwards   Secretary

 
           Brand Holdings, LLC
       c/o JPMorgan Partners
1221 Avenue of the Americas, 39th Floor
New York, NY 10020
Attn:
Telecopy:



-30-

--------------------------------------------------------------------------------


                                   
                             
                                                                                                    
INITIAL PURCHASERS:
 

        J.P.MORGAN PARTNERS GLOBAL INVESTORS, L.P.  
 

 By:
 
 By:
 
JPMP Global Investors, L.P., its General Partner

JPMP Capital Corp., its General Partner
 
   By:   /s/ Christopher C. Behrens  

--------------------------------------------------------------------------------

Christopher C. Behrens   Partner 

 
 
                                                                   
 
 
 
 
     






 


 


 


 

-31-

--------------------------------------------------------------------------------






      J.P.MORGAN PARTNERS GLOBAL INVESTORS (CAYMAN) L.P.  
 

 By:
 
 By:
 
JPMP Global Investors, L.P., its General Partner

JPMP Capital Corp., its General Partner
 
   By:   /s/ Christopher C. Behrens  

--------------------------------------------------------------------------------

Christopher C. Behrens   Partner


 
      







-32-

--------------------------------------------------------------------------------


 

      J.P.MORGAN PARTNERS GLOBAL INVESTORS, A. L.P.  
 

 By:
 
 By:
 
JPMP Global Investors, L.P., its General Partner
 
JPMP Capital Corp., its General Partner
 
   By:   /s/ Christopher C. Behrens      

--------------------------------------------------------------------------------

Christopher C. Behrens   Partner 

 



 
 


 

-33-

--------------------------------------------------------------------------------


 

      J.P.MORGAN PARTNERS GLOBAL INVESTORS (CAYMAN) II, L.P.  
 

 By:
 
 By:
 
JPMP Global Investors, L.P., its General Partner

JPMP Capital Corp., its General Partner
 
   By:   /s/ Christopher C. Behrens  

--------------------------------------------------------------------------------

Christopher C. Behrens   Partner

 



 


     





-34-

--------------------------------------------------------------------------------


 

      J.P.MORGAN PARTNERS (BHCA), L.P.  
 

 By:
 
 By:
 
JPMP Master Fund Manager, its General Partner

JPMP Capital Corp., its General Partner
 
   By:   /s/ Christopher C. Behrens  

--------------------------------------------------------------------------------

Christopher C. Behrens   Partner

 

 
 
 

 



-35-

--------------------------------------------------------------------------------


 

      J.P.MORGAN PARTNERS GLOBAL INVESTORS (SELLDOWN), L.P.  
 

 By:
 
 By:
 
JPMP Master Fund Manager, its General Partner

JPMP Capital Corp., its General Partner
 
   By:   /s/ Christopher C. Behrens  

--------------------------------------------------------------------------------

Christopher C. Behrens   Partner

 

 
 
 
 



-36-

--------------------------------------------------------------------------------




SCHEDULE I
 
Purchase Price
 
 
Name
 
Purchase Price
 
Preferred Stock
 
J.P. Morgan Partners Global Investors, L.P.
 
$4,055,373
 
4,055
 
J.P. Morgan Partners Global Investors (Cayman), L.P.
 
$2,035,981
 
2,036
 
J.P. Morgan Partners Global Investors A, L.P.
 
$623,123
 
623
 
J.P. Morgan Partners Global Investors (Cayman) II, L.P.
 
$227,687
 
228
 
J.P. Morgan Partners (BHCA), L.P.
 
$21,684,760
 
21,685
 
J.P. Morgan Partners Global Investors (Selldown), L.P.
 
$1,373,077
 
1,373



 

-37-

--------------------------------------------------------------------------------



 
 
 
 
 